This appeal brings for review an Order and Judgment denying motion for peremptory writ of mandamus notwithstanding the answer or return of the respondent.
The controlling questions in this case are the same as those which were presented in the case of City of Miami v. State ex rel., Shehan, opinion filed October 22, 1946, not yet reported, in which rehearing was denied on November 12th, 1946.
On authority of our opinion and judgment in the Shehan case, supra, the order and judgment appealed from is affirmed.
So ordered.
TERRELL, BROWN and ADAMS, JJ., and BARNS, Circuit Judge, Concur.
CHAPMAN, C. J., and THOMAS, J., not participating.